DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukae et al. (11,213,435) in view of Een et al. (8,647,319).
With respect to claim 1, Fukae discloses an absorbent article, as shown in figure 1, comprising a front region 12F having a front waist edge and comprising a front chassis region U and a front waistband region W. The article further comprises a rear region 12B having a rear waist edge, a crotch region 12D, and an absorbent body 200, as shown in figure 1. The front chassis region U comprises a plurality of elastomeric strands 19 disposed between a first front chassis web material 12H and a second front chassis web material 12S, as shown in figures 1 and 5. The front waistband region W comprises a plurality of elastomeric strands 17 disposed between a first front waistband web material 12H and a second front waistband web material 12S, as shown in figures 1 and 5. The plurality of elastomeric strands 19 are spaced apart by a first average distance and the plurality of elastomeric strands 17 are spaced apart by a second average distance, the second average distance being less than the first average distance, as disclosed in column 17, lines 10-11 and 30-31. The second average distance is less 5.5 mm, as disclosed in column 17, lines 10-11.
Fukae discloses all aspects of the claimed invention with the exception of the first and second web materials being bonded by a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand. Een discloses a front region of an absorbent article comprising a plurality of elastomeric strands disposed between two web materials, as shown in figure 4. The web materials 102 and 104 are bonded by a plurality of discrete bonds 132 forming bond pairs 119 on opposite sides of an elastomeric strand 110. The discrete bonds 132 are spaced apart by a distance 120 less than the un-tensioned diameter of the elastomeric strand 110, as shown in figure 2a and described in column 12, lines 1-9. 
It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the web materials of the front region of Fukae with a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand, as taught by Een, to achieve the predictable result of a bonding method that obviates the need for adhesives and allows for the formation of patterns in the front portion.
With respect to claim 2, the second distance is less 5 mm, as disclosed in column 17, lines 10-11.
With respect to claim 3, the plurality of elastomeric strands 19 in the front chassis region U have a greater installed elongation (i.e. stretch rate of 300%) than the plurality of elastomeric strands 17 in the front waistband region W (i.e. stretch rate of 220%), as disclosed by Fukae in column 17, lines 11-13 and 32-34, by at least 25%.
With respect to claim 4, the plurality of elastomeric strands 19 in the front chassis region U have a greater installed elongation (i.e. stretch rate of 300%) than the plurality of elastomeric strands 17 in the front waistband region W (i.e. stretch rate of 220%), as disclosed by Fukae in column 17, lines 11-13 and 32-34, by at least 75%.
With respect to claim 5, the average decitex (1240 dtex) of the plurality of elastomeric strands 19 in the front chassis region U is greater than the average decitex (470 dtex) of the plurality of elastomeric strands 17 in the front waistband region W by at least 250, as disclosed by Fukae in column 17, lines 6-7 and 26-27.
With respect to claim 6, Fukae, as modified by Een, discloses all aspects of the claimed invention with the exception of some of the longitudinally extending straight first and second side portions extending in generally opposite directions. Een discloses each of the discrete bonds 132 of the plurality of bonds 119 comprises longitudinally extending straight first side portions and longitudinally extending straight second side portions extending at an angle to the plurality of elastomeric strands 110, as shown in figure 2b, and further teaches that the straight first and second side portions can extend at different angles, as shown in figure 2c, to form patterns, as shown in figure 3. Since the present specification does not disclose any particular purpose or function resulting from the angles of the straight first and second side portions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for some of the longitudinally extending straight first and second side portions of the plurality of discrete bonds of Fukae, as modified by Een, to extend in generally opposite directions since the specific pattern of bonds would merely have been an obvious matter of design choice. 
With respect to claim 7, Fukae, as modified by Een, discloses all aspects of the claimed invention with the exception of the plurality of discrete bonds forming a zig-zag pattern. Een teaches discrete bonds forming different angles with respect to the longitudinal direction, as shown in figure 2C, but remains silent as to a zig-zag pattern specifically. Since the present specification does not disclose any particular purpose or function resulting from the zig-zag pattern, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a zig-zag pattern with the plurality of discrete bonds of Fukae, as modified by Een, since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 8, Fukae, as modified by Een, discloses all aspects of the claimed invention with the exception of some of the longitudinally extending straight first side portions forming a first angle with respect to the longitudinal direction and some of the longitudinally extending straight first side portions forming a second angle having a value in degrees of 180 minus the first angle. Een discloses each of the discrete bonds 132 of the plurality of bonds 119 comprises longitudinally extending straight first side portions and longitudinally extending straight second side portions extending at an angle to the plurality of elastomeric strands 110, as shown in figure 2b, and further teaches that the straight first and second side portions can extend at different angles, as shown in figure 2c, to form patterns, as shown in figure 3. Since the present specification does not disclose any particular purpose or function resulting from the angles of the straight first and second side portions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for some of the longitudinally extending straight first side portions forming a first angle with respect to the longitudinal direction and some of the longitudinally extending straight first side portions forming a second angle having a value in degrees of 180 minus the first angle in the plurality of discrete bond portions of Fukae, as modified by Een, since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 9, the difference between the second distance between the elastomeric strands in the waistband region of Fukae is greater the first distance between the elastomeric strands in the chassis region, as disclosed in column 17, lines 10-11 and 30-31, and therefore the second average row distance between the longitudinally adjacent bond rows of Fukae, as modified by Een, will also be greater than the first average row distance.
With respect to claim 10, the difference between the second distance between the elastomeric strands in the waistband region of Fukae is greater than 0.5 mm than the first distance between the elastomeric strands in the chassis region, as disclosed in column 17, lines 10-11 and 30-31, and therefore the second average row distance will also be greater than the first average row distance by at least 0.5 mm.
With respect to claim 11, Fukae discloses an absorbent article, as shown in figure 1, comprising a front region 12F having a front waist edge and comprising a front chassis region U and a front waistband region W. The article further comprises a rear region 12B having a rear waist edge, a crotch region 12D, and an absorbent body 200, as shown in figure 1. The front chassis region U comprises a plurality of elastomeric strands 19 disposed between a first front chassis web material 12H and a second front chassis web material 12S, as shown in figures 1 and 5. The front waistband region W comprises a plurality of elastomeric strands 17 disposed between a first front waistband web material 12H and a second front waistband web material 12S, as shown in figures 1 and 5. The plurality of elastomeric strands 19 are spaced apart by a first average distance and the plurality of elastomeric strands 17 are spaced apart by a second average distance, the second average distance being greater than the first average distance, as disclosed in column 17, lines 10-11 and 30-31. The second average distance is greater than 6.0 mm, as disclosed in column 17, lines 10-11.
Fukae discloses all aspects of the claimed invention with the exception of the first and second web materials being bonded by a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand. Een discloses a front region of an absorbent article comprising a plurality of elastomeric strands disposed between two web materials, as shown in figure 4. The web materials 102 and 104 are bonded by a plurality of discrete bonds 132 forming bond pairs 119 on opposite sides of an elastomeric strand 110. The discrete bonds 132 are spaced apart by a distance 120 less than the un-tensioned diameter of the elastomeric strand 110, as shown in figure 2a and described in column 12, lines 1-9. 
It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the web materials of the front region of Fukae with a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand, as taught by Een, to achieve the predictable result of a bonding method that obviates the need for adhesives and allows for the formation of patterns in the front portion.
With respect to claim 12, the second distance is greater than 6.5 mm, as disclosed in column 17, lines 10-11.
With respect to claim 13, the average decitex (470 dtex) of the plurality of elastomeric strands 17 in the front waistband region W is less than the average decitex (1240 dtex) of the plurality of elastomeric strands 19 in the front chassis region U by at less than 800, as disclosed by Fukae in column 17, lines 6-7 and 26-27.
With respect to claim 15, Fukae discloses an absorbent article, as shown in figure 1, comprising a front region 12F having a front waist edge and comprising an elasticated front chassis region U and an elasticated front waistband region W, and a rear region 12B having a rear waist edge and comprising an elasticated rear chassis region U and an elasticated rear waistband region W. The article further comprises a crotch region 12D, and an absorbent body 200, as shown in figure 1. The front and rear chassis regions U comprises a plurality of elastomeric strands 15 and 19 disposed between a first chassis web material 12H and a second chassis web material 12S, as shown in figures 1 and 5. The front and rear waistband region W comprises a plurality of elastomeric strands 17 disposed between a first waistband web material 12H and a second waistband web material 12S, as shown in figures 1 and 5. The plurality of elastomeric strands 19 in the front waistband region W are spaced apart by a first average row distance and the plurality of elastomeric strands 19 in the rear waistband region W are spaced apart by a second average row distance. The plurality of elastomeric strands 17 in the front chassis region U are spaced apart by a third average row distance and the plurality of elastomeric strands 15 in the rear chassis region U are spaced apart by a fourth average row distance. The third average row distance is greater than the first average row distance and the fourth average row distance is greater than the second average row distance, as shown in figure 5 and disclosed in column 17, lines 10-11 and 30-31.
Fukae discloses all aspects of the claimed invention with the exception of the first and second web materials being bonded by a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand, the discrete bonds having a series of longitudinally adjacent bonds with longitudinally extending straight first side portions with form different angles to form a zig-zag pattern. Een discloses a front region of an absorbent article comprising a plurality of elastomeric strands disposed between two web materials, as shown in figure 4. The web materials 102 and 104 are bonded by a plurality of discrete bonds 132 forming bond pairs 119 on opposite sides of an elastomeric strand 110. The discrete bonds 132 are spaced apart by a distance 120 less than the un-tensioned diameter of the elastomeric strand 110, as shown in figure 2a and described in column 12, lines 1-9. 
It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the web materials of the front region of Fukae with a plurality of discrete bonds forming bond pairs on opposite sides of an elastomeric strand and spaced apart in the longitudinal direction by a distance less than an un-tensioned diameter of the elastomeric strand, as taught by Een, to achieve the predictable result of a bonding method that obviates the need for adhesives and allows for the formation of patterns in the front portion. Een further teaches discrete bonds forming different angles with respect to the longitudinal direction, as shown in figure 2C, but remains silent as to a zig-zag pattern specifically. Since the present specification does not disclose any particular purpose or function resulting from the zig-zag pattern, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a zig-zag pattern with the plurality of discrete bonds in the chassis regions of Fukae, as modified by Een, since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 16, Een teaches discrete bonds forming different angles with respect to the lateral direction, as shown in figure 2C, but remains silent as to a zig-zag pattern specifically. Since the present specification does not disclose any particular purpose or function resulting from the zig-zag pattern, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a zig-zag pattern with the plurality of discrete bonds in the waistband regions of Fukae, as modified by Een, since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 17, Een teaches discrete bonds forming different angles with respect to the lateral direction, as shown in figure 2C, but remains silent as to a zig-zag pattern specifically. Since the present specification does not disclose any particular purpose or function resulting from the zig-zag pattern, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a continuous zig-zag pattern extending between the adjacent bond rows of the waistband regions and the chassis regions of Fukae, as modified by Een, since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 18, Fukae, as modified by Een, discloses all aspects of the claimed invention with the exception of some of the longitudinally extending straight first and second side portions extending in generally opposite directions. Een discloses each of the discrete bonds 132 of the plurality of bonds 119 comprises longitudinally extending straight first side portions and longitudinally extending straight second side portions extending at an angle to the plurality of elastomeric strands 110, as shown in figure 2b, and further teaches that the straight first and second side portions can extend at different angles, as shown in figure 2c, to form patterns, as shown in figure 3. Since the present specification does not disclose any particular purpose or function resulting from the angles of the straight first and second side portions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for some of the longitudinally extending straight first and second side portions of the plurality of discrete bonds of Fukae, as modified by Een, to extend in generally opposite directions since the specific pattern of bonds would merely have been an obvious matter of design choice.
With respect to claim 19, the difference between the third distance between the elastomeric strands 19 in the front chassis region of Fukae is greater than 0.5 mm than the first distance between the elastomeric strands 17 in the front waistband region and the fourth distance between the elastomeric strands 15 in the rear chassis region is greater than 0.5 mm than the second distance between the elastomeric strands 17 in the rear waistband region, as disclosed in column 17, lines 10-11 and 30-31, and therefore the third average row distance will be greater than the first average row distance by at least 0.5 mm and the fourth average row distance will be greater than the second average row distance by at least 0.5 mm.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Fukae and Een, do not disclose the plurality of elastomeric strands being disposed between some of the longitudinally adjacent bond rows and not between other of the longitudinally adjacent bond rows, wherein the first average row distance is greater than the second average row distance. Een is relied upon to teach the longitudinally adjacent bond rows with elastomeric strands therebetween, and does not suggest additional longitudinally adjacent bond rows without elastomeric strands therebetween.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 10,687,990 and 7,291,138 disclose absorbent articles having waistband and chassis elastic members spaced at different intervals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781